DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
1. A method for promoting user engagement during an event, the method comprising: 
receiving
determining, 
grouping, 
providing, 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers steps that may be performed mentally, as well as managing interactions between people.  That is, other than reciting the steps as being performed by a “server” and a “user device”, nothing in the claims precludes the steps from being performed by the human mind, or as being described as managing groups of people.  For example, but for the “server” and “user device” language, the steps may be performed by a human with pen and paper.  A simple analog example would be providing a written suggestion that a student join a particular club because the members have similar interests.  If a claim limitation, under its broadest reasonable interpretation, may be performed mentally, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, the claims describe managing interactions between people by grouping users having similar characteristics (i.e. social activity).  If a claim limitation, under its broadest reasonable interpretation, covers the management of interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claims only recite the additional elements of  “server” and a “user device” to perform the steps. The additional elements are recited at a high level of generality (see at least Paras. [0027] and [0031]-[0034]) such that they amount to no more than mere instructions to apply the exception using generic computing components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “server” and a “user device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not found to be patent eligible.
Claims 2-9 are dependent on claim 1, and include all the limitations of claim 1.  Claims 11-18 are dependent on claim 10, and include all the limitations of claim 10.  Claim 20 is dependent on claim 19, and includes all the limitations of claim 19.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further narrow the judicial exception. While claims 6 and 15 feature the additional limitation of “transmitting…a prompt associated with a software game…”, this is merely a well-understood, routine, and conventional function as evidenced by at least Symantec, which featured receiving or transmitting data over a network.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler (US 2013/0267328) in view of Keating (US 2014/0242966).
Regarding claim 1, Heisler mostly discloses A method for promoting user engagement during an event, the method comprising: 
receiving, at a server from a user device, a characteristic about a user of the user device; 
determining, via the server, a group of users having the characteristic; 
grouping, via the server, the user into the group of users; 
providing, from the server to the user device based on the characteristic, a suggestion to connect to the group of users via a software application on the user device.
Heisler discloses a system that allows a user attending a sporting event at a sporting venue(i.e. characteristic of user) to connect with other attendees of the sporting event (i.e. group of users having the characteristic) to create a community (see at least Paras. [0004], [0047], [0052], [0060]).  However, while Heisler discloses allowing users to connect, Heisler does not explicitly disclose providing, from the server to the user device based on the characteristic, a suggestion (i.e. a prompt, message, etc.).  Keating teaches a system that prompts a user to join a game in progress between a group of users in a location (Para. [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heisler to utilize the teachings of Keating since both Heisler and Keating are in the same field of endeavor (i.e. providing social games based on location), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, Heisler discloses The method of claim 1, wherein the characteristic is a location category, such that the user and each user within the group of users are located within a predefined geographic boundary.  Heisler discloses a system that allows a user attending a sporting event at a sporting venue(i.e. location category) to connect with other attendees of the sporting event (i.e. within predefined geographic boundary) (see at least Paras. [0004], [0047], [0052], [0060]).
Regarding claim 3, Heisler does not disclose The method of claim 2, further comprising: 
receiving, at the server from the user device after the determining of the group of users and the grouping of the user into the group of users, an updated characteristic of the user of the user device, the updated characteristic indicating the user is no longer within the predefined geographic boundary.  Keating teaches a system that detects when a user device enters, or leaves various locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heisler to utilize the teachings of Keating since both Heisler and Keating are in the same field of endeavor (i.e. providing social games based on location), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further it would ensure that only attendees of a sporting event are able to participate in a competition (Heisler, Para. [0075]) 
However, Heisler does disclose:
determining, via the server, a second group of users located within a second predefined geographic boundary, the second predefined geographic boundary including the updated characteristic;
grouping, via the server, the user into the second group of users; and
providing, from the server to the user device based on the updated characteristic, a second suggestion to connect to the second group of users via the software application on the user device.
Heisler discloses a system that allows a user attending a sporting event at a sporting venue(i.e. characteristic of user) to connect with other attendees of the sporting event (i.e. group of users having the characteristic) to create a community (see at least Paras. [0004], [0047], [0052], [0060]).  The Examiner asserts that since Heisler is not restricted to performing these functions once, Heisler is capable of determining updated characteristics associated with a second predefined boundary; for example, if a user moves to second sporting venue.  However, while Heisler discloses allowing users to connect, Heisler does not explicitly disclose providing, from the server to the user device based on the characteristic, a suggestion (i.e. a prompt, message, etc.).  Keating teaches a system that prompts a user to join a game in progress between a group of users in a location (Para. [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heisler to utilize the teachings of Keating since both Heisler and Keating are in the same field of endeavor (i.e. providing social games based on location), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 4, Heisler discloses the method of claim 2, wherein the predefined geographic boundary comprises at least one of a stadium or a bar.  Heisler discloses users being present at a stadium (Para. [0052]).
Regarding claim 5, Heisler discloses the method of claim 2, wherein the suggestion is related to at least one of sights or special offers within the predefined geographic boundary.  Heisler discloses providing users with information about prizes that include tickets to future games (Para. [0160]).
Regarding claim 6, Heisler discloses the method of claim 1, further comprising:
transmitting, from the server to the user device and user devices of the group of users, a prompt associated with a software game being executed on the user device and user devices.  
receiving, at the server from the user device and the user devices, answers from the user and the group of users with respect to the prompt.
Heisler discloses prompting users to make picks regarding the attended sporting event and receiving the picks made by the users (Paras. [0082]-[0083]).
Heisler also discloses scoring, at the server, the user and the group of users based on the answers, resulting a ranking of the user and rankings of the group of users.  Heilser discloses ranking all participating users as points are awarded (Para. [0095])
Heisler also discloses forming, at the server, an updated group of users based on the ranking of the user and the rankings of the group of users.  Heisler discloses the display of a “Leaderboard” that depicts the top competitors (i.e. upgraded group of users) (Para. [0158]).
Regarding claim 7, Heisler discloses the method of claim 6, wherein:
The event is a sporting event;
The prompt is associated with a subsequent play in the sporting event
Heisler teaches allowing users to predict or “pick” the outcome of certain individual occurrences during a sporting event (see Para. [0080]).
Regarding claim 8, Heisler discloses the method of claim 7, wherein:
The sporting event is a baseball game; and
The prompt of the subsequent play is regarding a type of pitch thrown and a batter outcome for a next pitch.
Heisler discloses allowing users to pick the outcome of occurrences at a baseball game that include a pitch or at bat (Para. [0080], Figs. 9D and 9E).
Regarding claim 9, Heisler discloses the method of claim 6, wherein:
The event is a sporting event; (Para. [0080])
The determining of the group of users and the grouping the user into the group of users occur prior to a start of the sporting event.  Heisler discloses allowing competing users (i.e. group of users) to provide picks made before the sporting event starts (Para. [0081]).
The forming of the updated group of users occurs after the start of the sporting event.  Heisler discloses the display of a “Leaderboard” that depicts the top competitors (i.e. upgraded group of users) (Para. [0158]), wherein the top competitors are based on a ranking of all participating users as points are awarded (i.e. after sporting event starts) (Para. [0095]).
Claim 10 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Claim 11 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Claim 12 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Claim 13 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.
Claim 14 features limitations similar to those of claim 5, and is therefore rejected using the same rationale.
Claim 15 features limitations similar to those of claim 6, and is therefore rejected using the same rationale.
Claim 16 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Claim 17 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.
Claim 18 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.
Regarding claim 19, Heisler discloses A non-transitory computer-readable storage medium having instructions stored which, when executed by a processor, cause the processor to perform operations comprising:
receiving, from a user device associated with a user, a location of the user device;
determining that the location is within a stadium of a sporting event;
identifying a group of users co-located within the stadium;
grouping the user into the group of users based on: (1) the location and (2) past performance within a software application executed on the user device;
transmitting, to user devices of the group of users, a suggestion regarding a food special within the stadium.
Heisler discloses a system that allows a user attending a sporting event at a sporting venue to connect with other attendees of the sporting event (i.e. co-located within the stadium) to create a community, wherein the other attendees are registered users (i.e. past performance within a software application), and wherein the users are provided with information regarding prizes that includes complimentary food (i.e. food special) (see at least Paras. [0004], [0047], [0052], [0060], [0066], [0160])).  However, while Heisler discloses allowing users to connect, Heisler does not explicitly disclose transmitting, to user devices of the group of users, a suggestion (i.e. a prompt, message, etc.).  Keating teaches a system that prompts a user to join a game in progress between a group of users in a location (Para. [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heisler to utilize the teachings of Keating since both Heisler and Keating are in the same field of endeavor (i.e. providing social games based on location), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 20, Heisler discloses the non-transitory computer-readable storage medium of claim 19, wherein the software application scores users based on predictions of a events within a sporting event made prior to performance of the events.  Heisler discloses allowing users to predict the outcome of occurrences at a baseball game that include a pitch or at bat (Para. [0080], Figs. 9D and 9E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        /SAM REFAI/Primary Examiner, Art Unit 3681